Petition for Writ of Mandamus Denied and Memorandum Opinion filed
June 11, 2015.




                                      In The

                   Fourteenth Court of Appeals

                               NO. 14-15-00273-CV



                   IN RE CONNIE V. HARRISON, Relator


                        ORIGINAL PROCEEDING
                          WRIT OF MANDAMUS
                             311th District Court
                            Harris County, Texas
                      Trial Court Cause No. 2006-68864

                        MEMORANDUM OPINION

      On March 27, 2015, relator Connie V. Harrison filed a petition for writ of
mandamus in this Court. See Tex. Gov’t Code Ann. § 22.221 (West 2004); see
also Tex. R. App. P. 52. In the petition, relator asks this Court to compel the
Honorable Alicia Franklin York, presiding judge of the 311th District Court of
Harris County, to enter judgment based upon a mediated settlement agreement
between relator and her ex-husband.
      Relator has not established that she is entitled to mandamus relief.
Accordingly, we deny relator’s petition for writ of mandamus.


                                                 PER CURIAM

Panel consists of Justices Jamison, Busby, and Brown.




                                        2